PER CURIAM.
The defendant, Janet Thompson, appeals her convictions for the sale of cocaine and for two counts of possession of cocaine and the resulting sentences. We affirm.
The defendant contends that the trial court erred in denying her motion for judgment of acquittal on the sale count because there was insufficient evidence presented at trial necessary to exclude all reasonable hypotheses of innocence. We find sufficient evidence on the record to contradict the defendant’s theory of innocence and to support the denial of her motion of acquittal. See Taylor v. State, 583 So.2d 323 (Fla.1991); Perez v. State, 565 So.2d 743 (Fla. 3d DCA 1990), rev. denied, 576 So.2d 290 (Fla.1991).
The defendant also contends that she was denied a fair trial by ineffective assistance of counsel. The defendant asserts that the facts giving rise to her claim are apparent on the record. We disagree. We find that the claim is premature and should be raised in a motion for post conviction relief. McKinney v. State, 579 So.2d 80 (Fla.1991).
For the foregoing reasons, we affirm the defendant’s convictions and the sentences imposed.